       Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

        -v-

 JOSEPH MERLINO,                                             No. 16-cr-522 (RJS)
                                                                  ORDER
                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of the attached letter from Mr. Merlino’s counsel to the Clerk’s

Office seeking the return of Mr. Merlino’s passport. IT IS HEREBY ORDERED THAT the

government shall respond to Mr. Jacobs’s letter by September 23, 2021.

SO ORDERED.

Dated: September 16, 2021
       New York, New York
                                                   ____________________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 2 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 3 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 4 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 5 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 6 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 7 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 8 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 9 of 10
Case 1:16-cr-00522-RJS Document 1828 Filed 09/16/21 Page 10 of 10
